DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/027,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the copending application substantially corresponds to claims 1-18 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the fourth main groove” which lacks antecedent basis.  Change to --the fourth circumferential main groove--. 
Claim 2 recites “the stabilizing structures” (plural) which lacks antecedent basis.  Note: Claim 1 requires “a stabilizing structure” (singular).
Claim 7 recites “the first main groove” which lacks antecedent basis.  Change to --the first circumferential main groove--. 
Claim 8 recites “the first main groove” which lacks antecedent basis.  Change to --the first circumferential main groove--. 
Claims 7-12 are indefinite because these claims relates to providing a tread and does not set forth active method steps.  It is unclear what the active method steps are for making the claimed tire tread.
Claims 13, 19, and 20 each recites “the first main groove” which lacks antecedent basis.  Change to --the first circumferential main groove--. 
Claim 19 is indefinite because it is unclear if this claim limitation requires a radius of curvature at an axially inner end that is 40.00 mm and a radius of curvature at an axially outer edge that is 20.0 mm OR if a radius of curvature from an axially inner end to an axially outer edge ranges from 20.00 mm to 40.00 mm.  In other words, it is unclear how many curvatures are being measured, where are the curvatures are being measured, and what the numerical range is for the radius of curvature. 
The remaining claims are rejected because they are dependent claims of a rejected claim applied above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2019/0168546) in view of Brown (US 2009/0301622).
Regarding claim 1, Jones et al. teaches a tire tread comprising a first circumferential main groove, a second circumferential main groove, a third circumferential main groove, and a fourth circumferential main groove.  
The fourth circumferential main groove has a stabilizing structure for increasing tread stiffness (FIG-4: 220).  The fourth circumferential main groove has an angle axially inner sidewall, an angled axially outer sidewall, and a base surface.  The stabilizing structure 220 extends radially inward from the base surface. 
 Jones et al. is silent to the stabilizing structure being axially offset a predetermined amount from a centerline of the fourth circumferential main groove and the base surface of the fourth circumferential main groove being “curved”.  However, FIG. 4 and FIG. 5 of Brown teaches a tire tread comprising a circumferential main groove having a stabilizing structure (40’, 40) extending from a base surface that is axially offset from a centerline of the circumferential groove to reduce stress and prevent cracks ([0018]-[0019]).  Brown teaches the top surface 41, 43 of each bumper 40, 40’ (“base surface”) is generally planar and of triangular shape.  This description is similarly applied to FIG. 2 and FIG. 3 ([0015]) wherein FIG. 2 illustrates a “curved” base surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stabilizing structure axially offset from a centerline of the fourth circumferential main groove of Jones et al. and the base surface of the fourth circumferential main groove being curved since Brown teaches a tire tread having a circumferential main groove with bumpers forming a stabilizing structure that is offset from a centerline of the circumferential groove for benefits of reducing stress and preventing cracks and FIG. 2 illustrates a curved base surface of a circumferential groove as a known and obvious alternative to a flat base surface as shown in FIG. 4. 
Regarding claim 2, see FIG. 4: 229 of Jones et al. and [0097].
Regarding claim 3, see [0098] of Jones et al. 
Regarding claim 4, see FIG. 4: 222 of Jones et al. 
Regarding claim 5, see [0007] of Jones et al. 
Regarding claim 6, see [0007]-[0008] of Jones et al.  There is frictional engagement since the subgroove extends in a wavy manner and the first sidewall abuts the second sidewall under a predetermined operating condition. 
Regarding claims 7-12, refer to the rejections of claims 1-6.  Groove 22 of Jones et al. corresponds to the claimed “first circumferential main groove”.  Claims 7-12 do not require positive method steps. 
 Regarding claim 13, Jones et al. teaches a tire tread comprising a first circumferential main groove and a second circumferential main groove.  The first circumferential main groove 22 has a stabilizing structure having a circumferentially extending subgroove in a radially innermost bottom of the first circumferential groove for increasing tread stiffness (FIG-4: 220).  
 Jones et al. is silent to the subgroove being axially offset a predetermined amount from a centerline of the first circumferential main groove and the radially innermost bottom of the first circumferential groove being curved.  However, FIG. 4 and FIG. 5 of Brown teaches a tire tread comprising a circumferential main groove having a stabilizing structure (40’, 40) extending from a bottom of the circumferential groove and axially offset from a centerline of the circumferential groove to reduce stress and prevent cracks ([0018]-[0019]).  Brown teaches the top surface 41, 43 of each bumper 40, 40’ (“radially innermost bottom”) is generally planar and of triangular shape.  This description is similarly applied to FIG. 2 and FIG. 3 ([0015]) and FIG. 2 illustrates a “curved” bottom.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to axially offset the circumferentially extending subgroove of the stabilizing structure from a centerline of the first circumferential main groove of Jones et al. and the radially innermost bottom of the first circumferential main groove is curved since Brown teaches a tire tread having a circumferential main groove with bumpers forming a stabilizing structure that is offset from a centerline of the circumferential groove for the benefits of reducing stress and preventing cracks (FIG. 4) and FIG. 2 illustrates a curved bottom of a circumferential groove as a known and obvious alternative to a flat bottom as shown in FIG. 4. 
Regarding claim 14, see FIG. 4: 229 of Jones et al. and [0097].
Regarding claim 15, see [0098] of Jones et al. 
Regarding claim 16, see FIG. 4: 222 of Jones et al. 
Regarding claim 17, see [0007] of Jones et al. 
Regarding claim 18, see [0007]-[0008] of Jones et al.  There is frictional engagement since the subgroove extends in a wavy manner and the first sidewall abuts the second sidewall under a predetermined operating condition. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2019/0168546) in view of Brown (US 2009/0301622), as applied above, and further in view of JP’161 (JP 2014-189161).
Regarding claim 19, Jones et al. is silent to a radius of curvature in numerical terms.  However, JP’161 teaches a tire tread comprising a circumferential groove having a radius of curvature RB and a radius of curvature RA wherein RA is 20 mm or less and RB is less than RA to suppress groove bottom crack (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Jones et al. with a radius of curvature for the radially innermost bottom of the first circumferential main groove ranging from 20.0 mm to 40.0 mm since JP’161 teaches a tire tread having a circumferential groove with a radius of curvature RA that is 20 mm or less and a radius of curvature RB that is less than RA for groove crack prevention. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2019/0168546) in view of Brown (US 2009/0301622), as applied above, and further in view of Young et al. (US 2018/0056729).
Regarding claim 20, Jones et al. is silent to a radius of curvature in numerical terms. However, Young et al. teaches a tire tread having at least one circumferential main groove wherein the radius of curvature at the bottom base 30 is between 1.0-5.0 mm ([0028]) to reduce cracks at the groove bottom.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the radially innermost bottom of the first main circumferential groove of Jones et al. with a radius of curvature between 1.5 and 4.0 mm since Young et al. teaches a tire tread having at least one circumferential main groove wherein the radius of curvature at the bottom base 30 is between 1.0-5.0 mm for preventing cracks at the groove bottom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/24/2022